Citation Nr: 0402854	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  96-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder claimed as secondary to service-connected 
disabilities.  

2.  Entitlement to service connection for a bilateral hip 
disorder claimed as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for a bilateral knee 
disorder claimed as secondary to service-connected 
disabilities.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals of right ankle fracture.    

5.  Entitlement to a disability rating greater than 20 
percent for residuals of resection of the distal third of the 
right fifth metatarsal.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The claims folder was subsequently 
transferred to the RO in St. Petersburg, Florida.  

The Board notes that the veteran's March 1996 substantive 
appeal included a request for a Travel Board hearing.  In 
June 1996, the veteran opted for a personal hearing at the RO 
instead of a Board hearing.  He then cancelled the hearing 
scheduled in June 1997 and failed to report for the hearing 
scheduled in October 1997.  

Review of the claims folder reveals that the final issue, 
listed above, has recently been characterized as "residuals 
of resection of the third and fifth metatarsals of the right 
foot."  Consultation with the medical evidence of record and 
the June 1980 rating decision in which service connection was 
established confirms that the service-connected disability is 
residuals of resection of the distal third of the right fifth 
metatarsal.  The issue is therefore appropriately phrased as 
listed above.   

The case returns to the Board following a remand to the RO in 
July 1998.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, the VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statute).

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, the duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. 
§ 3.159(c)(2) and (3).  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA). 

In his February 1996 notice of disagreement, the veteran 
stated that he had received treatment at the VA Medical 
Center in Marion, Illinois several times over the previous 
months.  He also related that he had been referred to the 
Outpatient Clinic in Evansville, Illinois and had an 
appointment in March 1996 at the VA Medical Center in St. 
Louis, Missouri, to discuss possible additional surgery on 
his right foot.  Although put on notice as to the existence 
of these VA treatment records, there is no indication that 
the RO ever attempted to secure them.  In addition, in or 
about August 1998, the veteran moved to Florida.  The claims 
folder reveals that he has received medical treatment at the 
VA Medical Center in Bay Pines and the Outpatient Center in 
Ft. Meyers.  A remand is required in order to secure the 
veteran's records of VA medical treatment.  

Concerning the claims for increased evaluations for the 
service-connected right ankle and right foot disabilities, 
the Board observes that the last VA examination was conducted 
in January 1999, four years ago.  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  On remand, the RO should secure a new examination to 
determine the current status of the service-connected 
disabilities.    

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Upon receiving VA treatment records, 
if any, or any other evidence, the RO should determine 
whether an additional medical examination or opinion is in 
order with respect to the secondary service connection 
claims.

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, VA must also ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In this case, the RO issued the veteran VCAA letters in April 
2002 and June 2003.  However, neither letter properly advised 
the veteran of the evidence needed to substantiate his claims 
for secondary service connection for disorders of the lumbar 
spine, bilateral hips, and bilateral knees.  In addition, 
neither letter asked the veteran to provide any evidence in 
his possession that was relevant to any of the issues on 
appeal.  Therefore, a remand to the RO is required in order 
to address these deficiencies.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 
   
Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to satisfy 
all notice requirements of the VCAA.  The 
notice to the veteran should comply with 
38 U.S.C.A. § 5103, Quartuccio v. 
Principi, Pelegrini v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.      

2.  The RO should secure the veteran's 
medical records from the VA Medical 
Center in Marion, Illinois, VA Outpatient 
Clinic in Evansville, Illinois, and the 
VA Medical Center in St. Louis, Missouri, 
dated from November 1993 through August 
1998.  The RO should also secure the 
veteran's medical records from the VA 
Medical Center in Bay Pines, Florida and 
the VA Outpatient Clinic in Ft. Meyers, 
Florida, dated from in or about August 
1998 to the present.  It should request 
all records of treatment for the right 
foot and ankle, lumbar spine, hips, and 
knees.  

3.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
current severity of disability from 
residuals of right ankle fracture and 
residuals of resection of the distal 
third of the right fifth metatarsal. The 
examination should include range of 
motion testing of the right ankle, as 
well as any other test or study deemed 
necessary by the examiner. The claims 
folder must be made available to the 
examiner for the examination and the 
examination report must indicate that 
such review was undertaken.  

The examiner is asked to identify and 
describe any current right ankle and 
right fifth metatarsal symptomatology, 
including any functional loss associated 
with the right ankle and right fifth 
metatarsal due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


